AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                              FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON

                   United States of America,
                                                                                                              Sep 04, 2019
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00216-SMJ
Laith Elaimy; Abir Elaimy, also known as Abeer Elaimy;               )
Federal National Mortgage Association; Washington Trust              )
                 Bank; and Fannie Mae,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulation Regarding Discovery Between United States and Laith and Abir Elaimy (ECF No. 38) is
u
              ACKNOWLEDGED and GRANTED. Judgment is entered in favor of the United States, and against Defendant Laith
              Elaimy, in the amount of $355,133.92 as of July 31, 2019, for the 1999, 2001, and 2003 individual income tax periods.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Salvador Mendoza, Jr.                                     on the parties' Stipulation Regarding
      Discovery Between United States and Laith and Abir Elaimy (ECF No. 38).


Date: September 4, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
